Case: 21-60465        Document: 00516280299             Page: 1      Date Filed: 04/14/2022




               United States Court of Appeals
                    for the Fifth Circuit                                       United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                      No. 21-60465                                 April 14, 2022
                                    Summary Calendar                              Lyle W. Cayce
                                                                                       Clerk

   Jason Alston,

                                                                    Plaintiff—Appellant,

                                            versus

   Prairie Farms Dairy, Incorporated, doing business as Luvel;
   Harold Leroy Papen,

                                                                 Defendants—Appellees.


                     Appeal from the United States District Court
                       for the Northern District of Mississippi
                                  No. 4:18-CV-157


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
           Jason Alston, pro se, appeals a summary judgment for Prairie Farms
   Dairy, Incorporated (“Prairie Farms”), his former employer, and Harold




           *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this opini-
   on should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 21-60465      Document: 00516280299             Page: 2   Date Filed: 04/14/2022




                                       No. 21-60465


   Leroy Papen, an employee of Prairie Farms, as well as the grant of a motion
   to set aside an entry of default.
          First, the district court did not abuse its discretion when it found that
   good cause existed to set aside the default based on the prompt action and
   explanation provided by Prairie Farms and the lack of evidence that the
   default was willful. See Lacy v. Sitel Corp., 227 F.3d 290, 291–93 (5th Cir.
   2000); see also United States v. One Parcel of Real Property, 763 F.2d 181, 183
   (5th Cir. 1985). Next, although we liberally construe the briefs of pro se liti-
   gants, Alston’s briefs do not address the district court’s specific reasons for
   the summary judgment; therefore, he has failed to demonstrate reversible
   error. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993); Brinkmann
   v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          AFFIRMED.




                                            2